Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Status of the claims
Claims 1-6, 8, 10-11, 14, 16-21, 27-31 and 33-40 are pending and claims 1-6, 10-11, 14, 16-21 and 28-31, and 33-40 are examined on merits in this office action to the extent that they encompass the elected invention. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6, 10-11, 14, 16-21, 28-31 and 33-40 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Claims 1-6, 10-11, 14, 16-21, 28-31 and 38-40 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Claims 1 and 19 recite the term “condensed chromophoric polymer”, which has not been clearly defined in the specification and thus it is unclear what is intended to encompass by condensed chromophoric polymer. Is it intended to include a polymer obtained by condensation reaction or is intended to encompass a polymer crosslinked forming a particle structure. Without a clear definition, it is unclear what is intended to encompass by the term “condensed chromophoric polymer”.
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-6, 10-11, 14, 16-21, 28-31 and 33-40 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 is directed to a condensed chromophoric polymer having an emission spectrum with a full width half maximum (FWHM) or less than about 70 nm. The “condensed chromophoric polymer” comprising a “narrow-band monomer” integrated into a “chromophoric polymer and a functional monomer that provides a reactive functional group suitable for bioconjugate”.  The term “condensed” for the “condensed chromophoric polymer” has not been clearly defined or describe in the specification. In the absence of a clear definition of “condensed chromophoric polymer”, definition of condensation polymer from wikipedia has been taken, which describes as follows: in polymer chemistry, condensation polymers are any kind of polymers whose process of polymerization involves a condensation reaction (i.e. a small molecule, such as water or methanol, is produced as a byproduct) (https://en.wikipedia.org/wiki/Condensation_polymer#:~:text=In%20polymer%20chemistry%2C%20condensation%20polymers,is%20produced%20as%20a%20byproduct). The “chromophoric polymer” can separately be a condensed polymer, or the condensation of the narrow-band monomer with the chromophoric polymer and the functional monomer provides the “condensed chromophoric polymer”. Therefore, claim 1 encompasses condensation of extremely a large number of polymers encompassed by “chromophoric polymer” with a large number of monomers disclosed in claim 1 for “narrow-band monomer” and with various functional monomers having various functional groups to provide the undefined “condensed” chromophoric polymer having an emission spectrum with a full width half maximum (FWHM) of less than about 70nm, for which the specification does not have a clear descriptive support.
However, throughout the specification condensed chromophoric polymer is limited to few polymeric compositions of BODIPY or squaraine with PFBT, which are not representative of the large number of monomers for providing condensed polymers having specific properties as encompassed by the claims. 
A written description of a chemical genus “requires a precise definition, such as by structure, formula, [or] chemical name” of the claimed subject matter sufficient to distinguish it from other materials. Regents of the Univ. of Cal. v. Eli Lilly & Co., 199 F.3d 1559, 1568 (Fed. Cir. 1997). The Federal Circuit reflected on Eli Lilly in Ariad while explaining how to sufficiently describe of a genus of compounds:
We held that a sufficient description of a genus instead requires the disclosure of
either a representative number of species falling within the scope of the genus or
structural features common to the members of the genus so that one of skill in the art can “visualize or recognize” the members of the genus. Id. at 1568-69. We explained that an adequate written description requires a precise definition, such as by structure, formula, chemical name, physical properties, or other properties, of species falling within the genus sufficient to distinguish the genus from other materials. Id. at 1568 (quoting Fiers v. Revel, 984 F.2d 1164, 1171 (Fed. Cir. 1993)). We have also held that functional claim language can meet the written description requirement when the art has established a correlation between structure and function. See Enzo, 323 F.3d at 964 (quoting 66 Fed. Reg. 1099 (Jan. 5, 2001)). But merely drawing a fence around the outer limits of a purported genus is not an adequate substitute for describing a variety of materials constituting the genus and showing that one has invented a genus and not just a species.

A "representative number of species" must typify the entire claimed genus and account for variation between the species of the genus.  
[A] patentee of a biotechnological invention cannot necessarily claim a genus after only describing a limited number of species because there may be unpredictability in the results obtained from species other than those specifically enumerated. Noelle v. Lederman, 355 F.3d 1343, 1350, 69 USPQ2d 1508, 1514 (Fed. Cir. 2004).

This genus encompasses an untenable amount of compounds, due to the number of possible permutations based on all of the combinations of the variables contained in the genus. Few of disclosed species cannot possibly typify the entire genus claimed or account for all of the variation between species of such a large genus.
Chemistry is generally considered to be unpredictable and/or have unpredictable factors. See, e.g.,In re Carleton, 599 F.2d 1021, 202 USPQ 165, 170 (CCPA 1979) ("Although there is a vast amount of knowledge about general relationships in the chemical arts, chemistry is still largely empirical, and there is often great difficulty in predicting precisely how a given compound will behave.”). The pharmaceutical art, that is the use of a chemical compound to affect a desired physiological activity, is generally considered to be unpredictable and/or have unpredictable factors. See, e.g., In re Fisher, 427 F.2d 833, 839 (CCPA 1970) (“In cases involving unpredictable factors, such as most chemical reactions and physiological activity, the scope of enablement obviously varies inversely with the degree of unpredictability of the factors involved (emphasis added); In re Bowden, 183 F.2d 115, 86 USPQ 419, 423 (“chemical reactions frequently are unpredictable”).
Considering the unpredictability found in organic synthesis, exchanging even one substituent for another cannot be considered a foregone conclusion. Accordingly, when a claim presents a genus with substantial variation as that currently presented by Applicant, the disclosure must adequately reflect such variation with a representative number of species. The lack of any disclosure of examples may be considered in determining whether a claimed invention was adequately described. Boston Scientific Corp. v. Johnson & Johnson, 647 F.3d 1353 (Fed. Cir. 2011).

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-6, 10-11, 14, 16-21, 28-31, and 38-40 are rejected under pre-AIA  35 U.S.C. 103 as being unpatentable over Haugland et al  (US 5,723,218) ) in view of Wu et al (J. Am. Chem. Soc 2010).
Regarding claims 1-2, 5, and 19, Haugland discloses a polymer dot comprising: a polymer (col. 1, In. 32-38: col. 4. In. 41-49; col. 12, In. 1-12: polymer microparticles having a diameter as low as 0.01 micrometers (10 nanometers) and labeled with a dye comprising a narrow-band monomer (col. 4, In. 41-47; col. 5, In. 58 to col. 7, In. 67), the polymer having an emission spectrum with a full width half maximum (FWHM) of less than about 70 nm (Figs. 1-4; col. 4, In. 65 to col. 5, In. 53). Hauland teaches that the labeled narrow band monomer includes derivative of dipyrrometheneboron difluoride dyes (BODIPY) (col.4, lines 42-43-44). Haugland discloses wherein the polymer further comprises a first general monomer, a second general monomer or a combination thereof, and wherein the first and second general monomer have an emission spectrum with a full width half maximum of greater than 70 nm (col. 4, In. 47-53). Haugland further teaches that the polymer comprises a quantum yield greater than about 10%, greater than about 20%, greater than about 30%, greater than about 40%, greater than about 50%, greater than about 70%, or greater than about 90% (col. 6, In. 7-9). Haugland teaches that the polymer further comprises a functional group rendering the surface of the polymer available for conjugation or bioconjugation (col. 4, In. 54-58: col. 12, In. 20-28) wherein the functional group is a hydrophilic functional group (col. 4, In. 54-58; col. 12. In. 20-28) selected from the group consisting of carboxylic acid or salts thereof, amino, mercapto, azido, aldehyde, ester, hydroxyl, carbonyl, sulfate, sulfonate, phosphate, cyanate, and succinimidyl ester (col. 4, In. 54-58: col. 12, In. 20-28).
Haugland does not mention the polymeric composition as condensed, however, Haugland discloses polymer microparticles and polymer microparticle would obviously be considered as condensed polymer because microparticle formation would require aggregation/condensation and because the specification does not clearly define condensed chromophoric polymer and does not provide clear description or guidance to exclude the particle of Hoagland as not having condensed polymer. Hougland discloses polymeric particle formed from covalent bond formation among the monomers (col.7) and thus condensation is present among the monomers in in the polymeric particle. 
Haugland does not disclose the polymer dot having a functional monomer comprising polyethylene having a COOH terminus.
Wu teaches polymer dots for biological imaging (Title). Wu teaches modifying the polymer dot by including polymer having PEG chain and functional group and teaches that different functional groups can be used (page 15411, 2nd col.). Wu specifically discloses polymer dots comprising functional monomer having water soluble group including COOH terminus (
    PNG
    media_image1.png
    188
    341
    media_image1.png
    Greyscale
 ) for providing water soluble functionalized polymer useful for various biological imaging and specific targeting by tagging specific binding group to the terminal carboxylic functional group (Abstract and Scheme 1). 
Since Haugland teaches that the polymer further comprises a functional group rendering the surface of the polymer available for conjugation or bioconjugation (col. 4, In. 54-58: col. 12, In. 20-28) including carboxylic acid functional group,  it would be obvious to one of ordinary skilled in the art before the effective filing date of claimed invention to easily envisage including functionalized monomer including PEG containing functionalized monomer as taught by Wu with the condensed polymer of Haughland with the expectation of expanding the arsenal of polymer dot of Haughland with various condensed polymer for conjugation with various specific finding molecules for various biological applications with a reasonable expectation of success.  The combination of the reference of Haughland with the reference of Wo would provide a condensed chromophoric polymer comprising a narrow-band maonomer integrated into the chromophoric polymer and a functional monomer that provides a reactive functional group suitable for bioconjugation wherein the condensed chromophoric polymer is a semiconducting polymer as the polymer of Wu is a semiconducting polymer.
In regards to claims 2 and 20, Haugland discloses the polymer dot comprises thiophene or benzothiazole (Col. 7).
Regarding claim 4, Haugland teaches that the chromophoric polymer is a homopolymer or a heteropolymer (col. 4, In. 47-53).
Regarding claims 5, 18, 19, 28 and 29, Haugland teaches that the FWHM is less than about 60 nm, less than about 50 nm, less than about 40 nm, less than about 30 nm, or less than about 20 nm (Figs. 1-4; col. 4, In. 66 to col. 5, In. 53).
Regarding claim 6, Haugland teaches that the narrow-band monomer, the first general monomer, the second general monomer, or a combination thereof are integrated into the backbone of the chromophoric polymer (col. 12, In. 35 to col. 13, In. 15).
Regarding claim 21, Haugland teaches that the narrow-band monomer is a BODIPY derivative (col. 4, In. 41-47; col. 5, In. 58-60) and wherein the BODIPY derivative is integrated into the chromophoric polymer by attachment to R1, R2A, R2B, R3A, R3B, R4A, R4B or a combination thereof (col. 6, In. 10 to col. 7, In. 67 and col. 12, In. 35-59).
In regards to claims 10, 11, and 38-40, Haugland disclosed that the particles are attached to biomolecules wherein the biomolecules include protein, peptide, and nucleic acid (col. 13, lines 33-49) and Wu teaches attaching various biomolecules including antibody (Scheme 1).
In regards to claims 14 and 16, Haughland teaches that the chromophoric polymer is a conjugated polymer (col. 7, lines 23-31).
In regards to claims 17 and 30, Hougland does not teach that the polymer is stable over a period of greater than about one month. Haughland, however, throughout the reference teach that the microparticle have superior photostability compared to microparticles containing other dyes such as fluorescene (col. 9, ln. 15-37; claims 1, 14, 20). Since Haughland teaches that the microparticle is highly photostable, it would be highly expected that the microparticle would be stable over a period of greater than one month if proper storage condition is maintained as the storage stability would depend on the solvent and the storage condition and the claims do not provide any storage conditions. The Patent and Trademark Office does not have the facilities and resources to provide the factual evidence needed in order to establish that there is a difference. The burden is upon applicant to present such factual evidence.  See e.g. In re Best (195 USPQ 430 (CCPA 1977)) or Ex parte Phillips (28 USPQ2d 1302 (BPAI 1993)).
In regards to claims 3 and 31, Haughland does not disclose that the narrow band monomer to the total general monomers is less than about 011:1.
However, Haughland teaches incorporation of polymeric dyes by copolymerization with other polymerizable monomers (col.1, ln 45-55; col.4, lines ln 40-55; col.10, ln 36-62 and col.12, ln 51-65) and one of ordinary skilled in the art can easily envisage various proportions of the various components of the polymerizable monomers and polymerizable dyes for optimization absent showing of unexpected advantages with a particular proportions with particular monomers.
Claims 1-6, 10-11, 14, 16-21, 28-31 and 38-40 are rejected under pre-AIA  103 (a) as obvious over Thivierge et al  (Macromolecules 2011) in view of Wu et al (J. Am. Chem. Soc 2010). 
In regards to claims 1-2, 4-6, 10-11, 14-16, 18-21, 28-29, and 38-40, Thivierge discloses polymer dot comprising homopolymer of a narrow-band monomer (BODIPY) 
    PNG
    media_image2.png
    428
    294
    media_image2.png
    Greyscale
or a co-polymer comprising a narrow-band monomer (e.g. BODIPY, i.e. a narrow band monomer) and general monomers (e.g. fluorene) 
    PNG
    media_image3.png
    476
    736
    media_image3.png
    Greyscale
   
    PNG
    media_image4.png
    645
    713
    media_image4.png
    Greyscale
.  Thivierge discloses the polymer dots having an emission spectrum with a full width half maximun (FWHM) of less than about 70nm (Table 1 and Fig.1). Thivierge discloses the polymer dot comprises fluorene (i.e. a general monomer) and fluorene polymer is considered in the specification as semiconducting polymers (see paragraph 136 of the specification). Thiverge teaches that BODIPY 2b has an extremely high molar absorptivity and an exceptional quantum yield (page 4013, 1st col.). Thiverge teaches that the ETE% is a measure of the quantum yield of the cassette when irradiated at the donor (page 4013, 2nd col.) and Table 2 shows greater than about 10% ETE for the polymers.
Thivierge does not mention the polymeric composition as condensed but, however, Thivierge discloses polymer microparticles and polymer microparticle would obviously be considered as condensed polymer because microparticle formation would require aggregation/condensation and because the specification does not clearly define condensation and does not have clear description or guidance to exclude the particle of Thivierge as not having condensed polymer.  Thivierge discloses polymeric particle formed from covalent bond formation among the monomers (Scheme 1) and discloses that addition of THF solution of the polymer to water (i.e. aqueous solution) gave particle of 48.4± 13.3nm (page 4014) and thus condensation is highly expected to be present in the polymeric particle of Thivierge and thus one of ordinary skilled in the art would not be able to distinguish the polymeric particle of Thivierge from the polymer dot of claim 1.
Thivierge does not disclose the polymer having a functional monomer having a COOH terminus.
Wu teaches polymer dots for biological imaging (Title). Wu teaches modifying the polymer dot by including polymer having PEG chain and functional group and teaches that different functional groups can be used (page 15411, 2nd col.). Wu specifically discloses polymer dots comprising functional monomer having water soluble group including COOH terminus (
    PNG
    media_image1.png
    188
    341
    media_image1.png
    Greyscale
 ) for providing water soluble functionalized polymer useful for various biological imaging and specific targeting by tagging specific binding group to the terminal carboxylic functional group (Abstract and Scheme 1). 
Since Thivierge discloses polymer dot comprising a functional group (e.g. nitro) available for conjugation {page 4012, see copolymer (AB)n} and also teaches that the polymer dot offers potential for fluorescent probe design,  one of ordinary skilled in the art can easily envisage attaching various biomolecules (binding partner) to polymer dot utilizing the available functional group and or providing the polymer dots with various other functional group for attaching to various biomolecule binding partners with the expectation of utilizing the polymer dots as prove for analyte detection with a reasonable expectation of success. Moreover, it would be obvious to one of ordinary skilled in the art before the effective filing date of claimed invention to easily envisage including functionalized monomer including PEG containing functionalized monomer as taught by Wu with the condensed polymer of Thivierge with the expectation of expanding the arsenal of Thivierge with various condensed polymer for conjugation with various specific finding molecules for various biological applications with a reasonable expectation of success. The combination of the reference of Thivierge with the reference of Wu would provide a condensed chromophoric polymer comprising a narrow-band maonomer integrated into the chromophoric polymer and a functional monomer that provides a reactive functional group suitable for bioconjugation wherein the condensed chromophoric polymer is a semiconducting polymer as the polymer of Wu is a semiconducting polymer.
In regards to claims 3 and 31, Thivierge teaches that variations of the acceptors would enable tuning of fluorescence outputs (page 4012, 2nd paragraph of 2nd col.). Thivierge also teaches optimization by utilizing various fluorene:BODIPY ratios used in polymerization (page 4013, last paragraph of 1st col.). Therefore, various ratios of the narrow-band unit and the general monomer would be obvious to one of ordinary skilled in the art.
In regards to stability of the polymer dot (claims 17 and 30), Thivierge teaches the polymer dot potential for fluorescent probe design, which indicates that the polymner dot would be expected to be quite stable. However, stability depends on the solvent and the storage condition and the claims do not provide any storage conditions. The Patent and Trademark Office does not have the facilities and resources to provide the factual evidence needed in order to establish that there is a difference. The burden is upon applicant to present such factual evidence.  See e.g. In re Best (195 USPQ 430 (CCPA 1977)) or Ex parte Phillips (28 USPQ2d 1302 (BPAI 1993)).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-6, 10-11, 14, 16-21, and 28-31 and 38-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-48 of U. S. Patent No. 10,150,841 Although the claims at issue are not identical, they are not patentably distinct from each other because the subject matter of claimed polymer dot are fully encompassed by the cited claims of US Patent '841. Claims 5 and 6 disclose condensed polymer comprising BIDIPY (narrow-band monomer) and claims 8 and 37 disclose squaraine (narrow-band monomer) wherein the polymer having an emission with full width maximum of less than about 70nm (see claim 36). Claims 14-16 and 49 of the copending application teach the polymer comprising various functional groups including carboxyl groups. Further, throughout the claims of US patent ‘841, the various limitations of the cited instant claims are fully disclosed or are obvious in view of the disclosed claims of the US patent ‘841.
Response to argument
Applicant's arguments and amendments filed 09/19/2022 have been fully considered and are persuasive to overcome the rejections under 35 USC 112(b) for “narrow ban monomer” but they are not persuasive to overcome the rejection under 35 USC 112(a) and 35 USC 103. In regards to non-statutory double patenting rejection, the rejection has been maintained as Applicant did not address the rejection.
In regards to 112(b) rejection for “narrow band monomer”, the rejection is withdrawn in view of the amendment of incorporating specific monomers in the claims. 
In regards to indefiniteness for “condensed chromophoric polymer”, Applicant argued that that the term "condensed" in regard to a chromophoric polymers refers to a polymer that is not in an elongated chain form but is in condensed form following polymer dot formation. This is well understood by one skilled in the art and is supported by the application. Applicant argued that Figure 24C and accompanying Paragraph [0049] of the application as filed, specifically show a polymer in elongated form that is transformed into condensed form following "Pdot Formation". 
The above arguments have fully been considered but are not found persuasive because the specification does not clearly define “condensed polymer” and does not clearly defined condensed polymer as pdots. An example or a figure (e.g. figure 24C) cannot be considered a clear definition of a “condensed chromophoric polymer”.  Figure 24C shows a schematic illustration of the squaraine based narrow emissive polymer dots and pdot-bioconjugates and this illustration cannot be considered as a definition of “condensed polymer”, not does the illustration clearly describe or define “condensed chromophoric polymer” 
Applicant further argued and assert that that the term “condensed chromophoric polymer” is distinct from a condensation polymer. Applicant argued that the difference in spelling of the two terms is a clear indication that the two terms (“condensed chromophoric polymer” and a “condensation polymer”) are different and have different meaning. 
The above arguments have fully been considered but are not found persuasive. Applicant by showing Fig. 24C, argued and intended “condensed chromophoric polymer” for a chromophoric “pdot”. Specification described “chromophoric polymer nanoparticle” or “chromophoric polymer dot” as a structure comprising one or more polymers (e.g., chromophoric polymers) that have been formed into a stable sub-micron sized particle. Specification describes that the chromophoric polymer nanoparticles or chromophoric polymer dots of the present invention can, e.g., include a single polymer or a plurality of polymers that can be, e.g., chemically crosslinked and/or physically blended. “Polymer dot” and “Pdot” can be used interchangeably to represent “chromophoric nanoparticle” or “chromophoric polymer dot”. The chromophoric polymer dots provided herein may be formed by any method known in the art, including without limitation, methods relying on precipitation, methods relying on the formation of emulsions (e.g. mini or micro emulsion), and methods relying on condensation.  Applicant is trying to include pdots for condensed polymer and trying to distinguish “condensed chromophoric polymer” from condensation polymer but however, Applicant’s specification teaches that preparation method of chromophoric polymer dots may be relying on condensation. Thus, applicant’s assertion and arguments are contradictory and does not provide a clear basis for a clear definition of “condensed chromophoric polymer”. 
In regards to 35 USC 112 (a) rejection, Applicant argued that claim 1 and 19 are amended to recite that a finite list of narrow-band monomers exemplified in the application and in view of the limited nature of the narrow-band monomers/units, claim 1 and 19 comply with the written description requirement. 
The above arguments have fully been considered but are not found persuasive. The condensed chromophoric polymer as claimed, comprises components of a narrow-band monomer, a chromophoric polymer and a functional monomer and the components in a condensed from provides an emission spectrum with a full width maximum of less than 70 nm. The narrow-band monomer as claimed can be selected from 23 types of monomers, which is not only limited to 23 types as many of them also encompasses various derivatives. The functional monomer is not particularly limited to any specific monomer as long as the monomer comprises a polyethylene having a carboxylic group and thus encompasses various types of monomers having polyethylene having carboxylic acid group. The chromophoric polymer comprises various semiconducting polymer including but not limited to fluorene polymers, polyethylene vinylene polymers, polyethylene polymers, benxothiozole polymers, thiophene polymers, carbazole polymers and other types of polymers (paragraph [0136]). Thus, in permutation and combination of the various structurally and functionally divergent compounds encompassed each of chromophoric polymer, narrow-band monomer and functional monomer, contrary to Applicant’s assertion, the condensed chromophoric polymer as claimed, encompasses an inordinately a large number of structurally and functionally divergent compounds for which the specification does not have a clear descriptive support. 
Throughout the specification condensed chromophoric polymer is limited to few polymeric compositions of BODIPY or squaraine with PFBT, which are not representative of the large number of monomers for providing condensed polymers having specific properties as encompassed by the claims. A "representative number of species" must typify the entire claimed genus and account for variation between the species of the genus.  [A] patentee of a biotechnological invention cannot necessarily claim a genus after only describing a limited number of species because there may be unpredictability in the results obtained from species other than those specifically enumerated. Noelle v. Lederman, 355 F.3d 1343, 1350, 69 USPQ2d 1508, 1514 (Fed. Cir. 2004). A chemical genus can be adequately described if the disclosure presents a sufficient number of representative species that encompass the genus. If the genus has substantial variance, the disclosure must describe a sufficient number of species to reflect the variation within that genus. See MPEP 2163. Although the MPEP does not specifically define what constitutes a representative number of species, the courts have indicated what does not constitute the same. See, e.g.., In re Gostelli, 10 USPQ2d 1614, 1618 (Fed. Cir. 1989), holding that the disclosure of two chemical compounds within a subgenus did not adequately describe such subgenus. By disclosing only a few compounds encompassed by “condensed chromophoric polymer” with BODIPY or squaraine with PFBT, the specification does not describe representative example and does not provide support for the full scope of the claimed genus.
   Chemistry is generally considered to be unpredictable and/or have unpredictable factors. See, e.g.,In re Carleton, 599 F.2d 1021, 202 USPQ 165, 170 (CCPA 1979) ("Although there is a vast amount of knowledge about general relationships in the chemical arts, chemistry is still largely empirical, and there is often great difficulty in predicting precisely how a given compound will behave.”). Only few species are not a “representative number of species” for an unpredictable art such as a chemical reaction. See, e.g., Ariad, 598 F.3d at 1354-55 (claiming that the inventor has an obligation to disclose examples when the art is unpredictable).
Consequently, the specification has failed to convey evidence of possession of the entire genus of “condensed chromophoric polymer” encompassed by various permutation and combination of the various structurally and functionally divergent compounds encompassed by each of the narrow-band monomer, functional monomer and chromophoric polymer and thus the claims do not meet the written description provision of 35 USC 112(pre-AIA ), first paragraph. 
In regards to 35 USC 103 rejection, Applicant argued that Haugland fails to disclose or teach a polymer dot comprising a chromophoric polymer, wherein the chromophoric polymer is in its condensed form.
The above arguments have fully been considered but are not found persuasive. As described above, the term “condensed chromophoric polymer” has not been clearly defined in the specification and the polymer dot of Haugland would be considered as a condensed polymer. Moreover, specification teaches that preparation method of chromophoric polymer dots may be relying on condensation.
In regards to Thivierge, Applicant argued that Thivierge fails to disclose a polymer dot comprising a chromophoric polymer that is in its condensed form. Applicant argued that polymer of thivierge are in organic solvent but the polymer dot of present application are formed under aqueous condition and FWHM of a polymer in elongated form can be significantly different from the FWHM of polymer in condensed form.
The above arguments have fully been considered but are not found persuasive because Thivierge discloses polymer microparticles and polymer microparticle that would obviously be considered as condensed polymer because microparticle formation would require aggregation/condensation and because the specification does not clearly define condensation and does not have clear description or guidance to exclude the particle of Thivierge as not having condensed polymer.   In the absence of a clear definition, polymer dot of Thivierge would be considered as a condensed polymer and specification teaches that preparation method of chromophoric polymer dots may be relying on condensation. In regards to method of forming under aqueous condition, claim 1 is directed to a product and not a process claim and it is the final structure and the property of the final structure that is considered for patentably and the final structure of Thivierge is a polymer microparticle which in the absence of a clear definition would be considered as a condensed polymer and the polymer microparticle of polymer dot has the property of emission spectrum with a full width half maximun (FWHM) of less than about 70nm (Table 1 and Fig.1). In regards to the spectra in organic solvent versus under aqueous condition, Applicant’s argument is not persuasive because according to MPEP 2145 “Consideration of Applicant's Rebuttal Arguments,” arguing limitations which are not claimed is improper:
“Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. In reVan Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993) (Claims to a superconducting magnet which generates a “uniform magnetic field” were not limited to the degree of magnetic field uniformity required for Nuclear Magnetic Resonance (NMR) imaging. Although the specification disclosed that the claimed magnet may be used in an NMR apparatus, the claims were not so limited.); Constantv. Advanced Micro-Devices, Inc., 848 F.2d 1560, 1571-72, 7 USPQ2d 1057, 1064-1065 (Fed. Cir.), cert. denied, 488 U.S. 892 (1988) (Various limitations on which appellant relied were not stated in the claims; the specification did not provide evidence indicating these limitations must be read into the claims to give meaning to the disputed terms.); Ex parteMcCullough, 7 USPQ2d 1889, 1891 (Bd. Pat. App. & Inter. 1987) (Claimed electrode was rejected as obvious despite assertions that electrode functions differently than would be expected when used in nonaqueous battery since “although the demonstrated results may be germane to the patentability of a battery containing appellant’s electrode, they are not germane to the patentability of the invention claimed on appeal.”). 

In regards to Wu, Applicant argued that neither Wu 2010 not Wu 2007 teach or otherwise describe  a polymer dot comprising a chromophoric polymer that is in condensed form, is semiconducting, and has an emission spectrum with FWHM of less that about 70 nm. 
The above arguments have fully been considered but are not found persuasive because as described above, the rejection is based on the combination of the references and the combination of the reference or Haughland or Thivierge with the reference of Wu as described above, would provide a condensed chromophoric polymer comprising a narrow-band maonomer integrated into the chromophoric polymer and a functional monomer that provides a reactive functional group suitable for bioconjugation wherein the condensed chromophoric polymer is a semiconducting polymer as the polymer of Wu is a semiconducting polymer. Wu in the abstract, teaches amphiphilic polymer bearing functional groups and co-condensed with semiconducting polymers to functionalize the nanoparticle surface for subsequent covalent conjugation to biomolecules. The functional group integrated into the condensed polymer can be considered as a functional monomer in the final product. Wu 2010 teaches PS-PEG-COOH amphiphilic polymer and the COOH group in the condensed polymeric construct can be considered as a functional monomer as the term "functional" monomer in the context of condensed chromophoric polymer (i.e. the final product) has not been clearly described in the specification. Contrary to Applicant’s assertion, Wu 2010 discloses PFBT (see scheme 1) which is a semiconducting polymer and the PS-PEG-COOH is integrated into the semiconducting polymer providing a condensed chromophoric polymer having a functional group COOH suitable for bioconjugation.

    PNG
    media_image5.png
    187
    486
    media_image5.png
    Greyscale
.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
If Applicants should amend the claims, a complete and responsive reply will clearly identify where support can be found in the disclosure for each amendment. Applicant should point to the page and line numbers of the application corresponding to each amendment, and provide any statements that might help to identify support for the claimed invention (e.g., if the amendment is not supported in ipsis verbis, clarification on the record may be helpful). Should Applicants present new claims, Applicants should clearly identify where support can be found in the disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAFIQUL HAQ whose telephone number is (571)272-6103.  The examiner can normally be reached on Mon-Fri 8-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy Nguyen can be reached on 571-272-0824.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHAFIQUL HAQ/Primary Examiner, Art Unit 1678